Filed 10/26/21 Cyril Lawrence, Inc. v. K.S. Aviation, Inc. CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIFTH APPELLATE DISTRICT

 CYRIL LAWRENCE, INC.,
                                                                                             F079662
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. 17CV-00577 )
                    v.

 K.S. AVIATION, INC.,                                                                     OPINION
           Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Merced County. Ronald W.
Hansen, Judge.
         Law Office of Michael Abbott and Michael L. Abbott for Defendant and
Appellant.
         Cyril L. Lawrence for Plaintiff and Respondent.
                                                        -ooOoo-
         In this case, a plaintiff attorney sued his former corporate client to recover unpaid
legal fees for seven separate engagements. The lawsuit’s nine causes of action consisted
of breach of contract and common counts theories. After a court trial, the court awarded
plaintiff his unpaid fees for two of the engagements, declined fees on another for failure
of proof, and declined fees on a fourth because he had already been compensated for that
matter. The court declined plaintiff his unpaid fees on the remaining three engagements,
finding he had a conflict of interest with respect to those engagements that precluded
recovery of any legal fees. Defendant corporation appeals from the judgment, contending
the court’s statement of decision was based on an incorrect understanding of the
applicable law. We affirm.
                                     BACKGROUND1
I.     The parties’ briefing
       In its opening brief, K.S. Aviation, Inc. (K.S.) describes the facts of this case as
“lengthy and complicated.” However, K.S. provides only a short, minimal summary of
the background facts that gave rise to Lawrence’s lawsuit. The California Rules of Court
provide: “An appellant’s opening brief must … [p]rovide a summary of the significant
facts limited to matters in the record.” (Id., rule 8.204(a)(2)(C).) It is not our
responsibility to comb the appellate record for facts. (Del Real v. City of Riverside
(2002) 95 Cal.App.4th 761, 768.) Accordingly, our summary of background facts is only
as extensive as K.S.’s summary of background facts.
II.    Summary of background facts
       Plaintiff Cyril Lawrence is an attorney with his own firm, Cyril Lawrence, Inc.
Lawrence and his firm are referred to collectively as “Lawrence.” K.S., a California
corporation, operated a pilot training center out of Atwater. Daniel Yoon and John Yoon,
who are not related, were shareholders of K.S. 2 For some period, Dan served as Chief
Financial Officer and John served as President. Lawrence began representing K.S. in
2012 when Dan hired him to represent K.S. in connection with corporate governance and
employment law matters. In 2013, Dan engaged Lawrence to represent K.S. in

       1Since the sole issue on appeal is a question of law that can be disposed of
without even referencing any facts, we provided only a brief synopsis of the facts.
       2  These two gentlemen have been referred to as Dan as John throughout this
litigation. We continue that convention here since they have the same last name.


                                              2.
connection with a contract dispute with the Vietnamese Business Association in San Jose.
While handling that litigation matter, Lawrence noticed and brought to Dan’s attention
various internal corporate governance and compliance abnormalities, and K.S. engaged
Lawrence to address those issues as well.
       Lawrence performed a variety of legal work for K.S. from 2012 to October 2016.
He represented K.S. in several litigation matters, assisted on general corporate
governance issues, and represented the corporation in connection with a government
investigation.
       John was seriously injured in an accident in September 2013 and was unable to
attend to his duties at K.S. until February 2014. In June 2015, John, both in his
individual capacity and on behalf of K.S., filed a shareholder derivative suit against
several persons and entities, including Dan, individually, and K.S. The complaint alleged
Dan had embezzled corporate funds and illicitly “changed corporate documents to
substantially reduce [John’s] shareholdings from 50% to 18.85%, and to increase [Dan’s]
shareholdings from 50% to 80.59%.” Lawrence received the complaint on June 29,
2015. Sometime after the filing of the derivative action, K.S.’s board of directors
purportedly terminated John as President. Several days later, on October 5, 2015,
Lawrence accompanied Dan to K.S.’s corporate office and was present as John was
removed from the premises. Lawrence initially represented both Dan and K.S. until he
withdrew from the case after realizing he had a conflict of interest.
III.   Plaintiff’s complaint
       On February 27, 2017, Lawrence filed a complaint for unpaid legal fees on seven
separate matters he allegedly performed for K.S. He sought recovery for the seven
matters in nine causes of action. We summarize the nine causes of action.
       A.        First cause of action
       The first cause of action alleged a breach of a contract for legal services entered
into December 2, 2015, between K.S. and Lawrence. The contract stated K.S. hired

                                             3.
Lawrence to represent K.S. in a dispute with BBCN Bank after BBCN put a freeze on
K.S.’s corporate accounts. The services were to include filing a complaint and “pursuing
litigation.” K.S. allegedly breached this contract on December 23, 2016, by failing to pay
$992.35 in earned fees.
      B.     Second cause of action
      Lawrence’s second cause of action alleged breach of a separate written legal
services agreement entered into August 7, 2013, concerning the defense of a lawsuit filed
by Ben Trang and Vietnamese American Business Association against K.S. for the
alleged breach of a business contract. Lawrence claimed he was owed $6,132.75 in
unpaid fees in connection with his services.
      C.     Third cause of action
      The third cause of action alleged a breach of a legal services contract entered into
between K.S. and Lawrence on June 30, 2015, for the defense of John’s derivative action.
Lawrence claimed he was owed $8,034.46 in unpaid legal fees from K.S. for services he
provided the corporation before withdrawing.
      D.     Fourth cause of action
      The fourth cause of action was for breach of a legal services agreement entered
into between K.S. and Lawrence on December 1, 2013. The contract was for Lawrence
to perform corporate governance and compliance work. Lawrence averred he was owed
$31,258 in unpaid fees for governance work.
      E.     Fifth, eighth, and ninth causes of action
      The fifth, eighth, and ninth causes of action pertain to a lawsuit by a company
called Laguna Pacific against a K.S. subsidiary, Sierra Air Center Development. Sierra
Air Center Development was an LLC with K.S. owning a 60 percent interest and John
and Dan each owning a 20 percent interest. Laguna Pacific sued Sierra Air Center
Development for breach of contract. K.S. paid Sierra Air Center Development’s legal
fees because Sierra Air Center Development had only minimal capitalization and no

                                               4.
revenue. In the fifth cause of action for breach of contract, Lawrence alleged K.S. left
unpaid $25,805 in fees in connection with this matter. In the eighth and ninth causes of
action for common counts, which were pled in the alternative, Lawrence claimed $89,362
in unpaid fees. 3
       F.       Sixth cause of action
       The sixth cause of action was for breach of contract between K.S. and Lawrence
for some unspecified legal services. Lawrence claimed $498.96 in unpaid fees on this
cause of action. However, the trial court ruled that no evidence at all was presented on
this claim and awarded no fees.
       G.       Seventh cause of action
           The seventh cause of action for breach of contract alleged K.S. failed to pay
Lawrence for services he rendered to the corporation in connection with an Internal
Revenue Service (IRS) investigation and the execution of related search warrants of
K.S.’s offices. Lawrence claimed he was owed $16,640.33 in unpaid fees on this matter.
IV.    Trial court’s statement of decision
       The trial court conducted a court trial on March 20 and 21, 2019, and issued its
statement of decision on April 15, 2019. The trial court awarded Lawrence his unpaid
fees on the second; fifth, eighth, and ninth; and seventh causes of action. Specifically,
Lawrence was awarded $7,188.07 in compensation on the Trang/Vietnamese American
Business Association litigation matter (second cause of action), $26,665.76 in
compensation on the Laguna Pacific litigation matter (fifth, eighth, and ninth causes of
action), and $19,503.80 in connection with the tax investigatory matter (seventh cause of
action).

       3 The eighth cause of action claimed money owed on an open book account, and
the ninth cause of action claimed Lawrence rendered services at the special instance and
request of K.S. and for which K.S. promised to pay Lawrence.
       It is unexplained how the $25,805 and $89,362 figures were separately derived.


                                               5.
       The statement of decision began by stating: “A lawyer shall not, without informed
written consent from each affected client, represent a client if there is a significant risk
the lawyer’s representation of the client will be materially limited by the lawyer’s
responsibilities to, or relationship with another third person. Rules of Professional
Responsibility 3-310(b).”4 The court continued:

               “Conflict of interest rules are designed to ensure the attorney’s
       absolute and undivided loyalty to the client. Sharp v. Next Entertainment
       Inc. (2008) 163 Cal.App.4th 410. Actual conflict of interest exists where
       an attorney represents both the corporation and a majority shareholder in a
       derivative action brought by a minority shareholder alleging fraud against
       the majority shareholder. Ontiveros v. Constable (2016) 245 Cal.App.4th
       686; Havasu Lakeshore Investments, LLC v. Flemins (2013)
       217 Cal.App.4th 770. Potential conflicts of interest exist whenever the
       attorney might reasonably be forced to choose which of two loyalties he
       would honor. People v. Conner (1983) 34 Cal.3d 141, 148. The logical
       extension of these principles is that a conflict exists if the attorney’s loyalty
       is to the majority shareholder when faced with choosing to represent the
       corporation against a minority or other shareholder’s derivative suit.

               “However, no conflict of interest arises whenever an attorney’s
       representation of a client and third person’s interests are to accomplish a
       common result despite the existence of a conflict of interest arising in an
       unrelated matter between the client and one of the third persons. Buehler v.
       Sbardellati (1995) 34 Cal.App.4th 1527. When an attorney represents a
       corporate client in various litigations and business matters, just because a
       conflict of interest arises because of a dispute between shareholders as to
       management and control of the corporation, the attorney is not
       automatically disqualified from continuing to represent the corporation on
       matters that do not affect management and control of the corporation. An
       attorney may continue to represent the corporation on those matters where
       there is not a dispute between the shareholders as to the desired end result
       of the litigation and/or business matter that does not affect management and
       control issues of the corporation. There is no divided loyalty.

              “An attorney is not entitled to fees for his services where the
       attorney violates his ethical duties to the client, namely a violation of rules


       4   The Rules of Professional Conduct were thoroughly revised in November 2018.


                                              6.
       applicable to conflicts of interest. Cal Pak Delivery Inc. v. United Parcel
       Service, Inc. (1997) 52 Cal.App.4th 1.”
       The court found Dan and John were equal shareholders during most of the time
that Lawrence performed legal services for K.S. John was seriously injured in an
accident in June 2013 and was absent from the corporation until mid-2014. When John
returned, he and Dan began feuding over corporate control. There were apparently
changes in John and Dan’s percentage of share ownership, which affected their respective
abilities to control K.S. John alleged in his derivative suit that Dan unlawfully reduced
John’s share ownership and unlawfully embezzled corporate funds for personal gain.
       The court further found: “There was a clear actual conflict of interest.
Lawrence’s representation of K.S. on any issue affecting corporate management and
control resulted in a divided loyalty. Although he contends his loyalty was to the
corporation, Lawrence’s loyalties were divided.” Among other things, Dan initially
retained Lawrence to represent K.S., provided most of the information and direction for
Lawrence’s legal work, and supervised John’s “physical removal” from K.S.’s office.
       The court concluded “Lawrence was barred from representing K.S. on any issue
that involved management and control of K.S. and/or on any issue where Dan and John
disagreed as to what action should be taken on behalf of K.S.”
       The trial court entered judgment and later denied K.S.’s motion for
reconsideration. K.S. timely appealed from the judgment. 5
                                      DISCUSSION
       K.S. frames the issue on appeal in its opening brief as such: “The single issue to
consider on appeal is the citation to and application of the matter of Buehler v.
Sbardellati (1995) 34 Cal.App.4th 1527 [(Buehler)] by Judge Hansen; an authority not
raised by any party before his decision. [¶] … [¶] K.S. contends on appeal that the
Superior Court simply misapplied the holding of the Court of Appeal in Buehler v.

       5   There was no cross appeal by Lawrence.


                                             7.
Sbardellati, supra, 34 Cal.App.4th 1527.” K.S. further states Buehler was “the sole basis
and authority for the Court’s” statement of decision.
       K.S. further explains the issue in the following excerpt:

              “The issue with the Court’s Ruling, based as it is upon Buehler v.
       Sbardellati, supra, 34 Cal.App.4th 1527, is that it is not the law. The
       Fourth District Court of Appeal in the matter of Buehler v. Sbardellati,
       supra, 34 Cal.App.4th 1527 does not stand for the proposition, cited by the
       Superior Court, that: ‘When an attorney represents a corporate client in
       various litigations and business matters, just because a conflict of interest
       arises because of a dispute between shareholders as to management and
       control of the corporation, the attorney is not automatically disqualified
       from continuing to represent the corporation on matters that do not affect
       management and control of the corporation. An attorney may continue to
       represent the corporation on those matters where there is not a dispute
       between the shareholders as to the desired end result of the litigation and/or
       business matter that does not affect management and control issues of the
       corporation. There is no divided loyalty.’ ”
       K.S.’s claim, as it makes clear, is that the trial court erroneously relied on Buehler
to support the proposition enclosed in single quotes in the above excerpt. Its claim is a
nonstarter because the trial court did not cite Buehler to support that proposition. Rather,
the court cited Buehler to support the preceding sentence in the statement of decision,
which is: “However, no conflict of interest arises whenever an attorney’s representation
of a client and third person’s interests are to accomplish a common result despite the
existence of a conflict of interest arising in an unrelated matter between the client and one
of the third persons. (Buehler v. Sbardellati (1995) 34 Cal.App.4th 1527.)” This is the
only proposition the trial court cited Buehler to support, and K.S. does not contest its
accuracy.
       Thus, K.S. claims the trial court erroneously cited Buehler for a certain
proposition, whereas the court cited Buehler for a different proposition, and in any event
K.S. has not demonstrated how either proposition is false. Moreover, because the trial
court did not mention the facts of Buehler, much less compare them to the facts here, we



                                             8.
do not understand K.S.’s assertion that the trial court “misapplied” Buehler’s holding. As
the trial court only cited Buehler for a one-sentence statement of a general legal principle
and did not discuss Buehler’s facts, we do not see how, as K.S. claims, Buehler served as
the “sole basis and authority” for the statement of decision.
       In any event, the proposition in the statement of decision that K.S. claims the trial
court erroneously cited Buehler in support of is correct. Former rule 3–310(C) of the
Rules of Professional Responsibility “prohibit[ed] an attorney from simultaneously
representing more than one client in a matter in which the interests of the clients
potentially or actually conflict in the absence of the clients’ informed written consent.” 6
(Mardirossian, supra, at p. 277, fn. omitted.) However, to the extent jointly represented
clients share common goals in their simultaneous representation, their interests are not
actually (currently) in conflict. Put another way, there is no adversity where two parties
have “sought to accomplish a common end result and engaged the services of a single
attorney to implement their joint plan.” (Moxley v. Robertson (1959) 169 Cal.App.2d 72,
75 [attorney’s representation of both seller and buyer of equipment was proper, where
they had common purpose of wresting possession of equipment from defendant]; accord,
Buehler, supra, 34 Cal.App.4th 1527, 1540 [“an attorney’s representation of partners
pursuing a common end result does not constitute a conflict of interest”]; Klemm v.
Superior Court (1977) 75 Cal.App.3d 893, 899 [attorney properly represented both
divorcing spouses, where the couple shared a common interest in opposing the county’s
efforts to impose child support obligation on the husband].)


       6 Rule 3–310(C) read in relevant part: “A member shall not, without the informed
written consent of each client: [¶] (1) Accept representation of more than one client in a
matter in which the interests of the clients potentially conflict; or [¶] (2) Accept or
continue representation of more than one client in a matter in which the interests of the
client actually conflict.” A violation of rule 3–310(C) may result in a forfeiture of an
attorney’s right to fees. (Mardirossian & Associates, Inc. v. Ersoff (2007)
153 Cal.App.4th 257, 278 (Mardirossian).)


                                             9.
      In summary, K.S.’s sole claim fails because it misinterprets the trial court’s
statement of decision. Moreover, the proposition K.S. complains of is a correct statement
of a general rule of law. K.S. has not demonstrated any basis for reversing the judgment.
                                    DISPOSITION
      The judgment is affirmed. Costs on appeal are awarded to respondent.




                                                                           SNAUFFER, J.
WE CONCUR:



POOCHIGIAN, ACTING P.J.



SMITH, J.




                                           10.